PER CURIAM:
This is an appeal from the order of the lower court directing the prothonotary to enter judgment on the award of the arbitrators in favor of Harold Novoseller and against Royal Globe Insurance Co. The prothonotary has not entered the judgment on the docket.
Under Rule 301(c), Pa.R.A.P., such an order is not appealable unless it has been reduced to judgment and docketed before an appeal is taken. Therefore, we must quash this appeal as it is premature. See Ayre v. Commonwealth Court, 58 Pa.Cmwlth. 510, 427 A.2d 1294 (1981).
Appeal quashed.